Citation Nr: 1818535	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for rheumatic fever.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for a foot disorder.

7.  Entitlement to service connection for a joint disorder, claimed as osteoporosis.


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at a Travel Board Hearing in November 2017.  A transcript of the hearing is within the record before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, a foot disorder, and a joint disorder, claimed as osteoporosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Travel Board Hearing that a withdrawal was requested for the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for rheumatic fever.

2.  In October 2007, the RO denied service connection for a heart disorder based upon a finding of no evidence of rheumatic heart disease or any other residual to the in-service rheumatic fever, and denied service connection for depression, passive-aggressive disorder and mood swings on the basis that there was no causal connection between depressive disorder and the Veteran's active service and on the basis that passive-aggressive disorder is a personality disorder rather than a disability.

3.  The evidence received since October 2007 includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the heart and psychiatric disorder claims.
  
4.  The Veteran's heart disorder cannot be reasonably disassociated from his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence was received to reopen the claim of entitlement to service connection for rheumatic fever by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2014). 
 
4.  The criteria for service connection for a heart disorder are met.  38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Rheumatic Fever

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In November 2017, the Veteran requested on the record at his Travel Board Hearing that the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for rheumatic fever be withdrawn.  See hearing transcript at page 20.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed.

New and Material Evidence

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2017).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).
Heart Disorder

Service connection was denied for a heart disorder, claimed as secondary to in-service rheumatic fever, in August 2004, in October 2007, and most recently in March 2016.  The basis of the RO's denial was the lack of evidence of rheumatic heart disease and no evidence of a permanent residual to the in-service rheumatic fever.  The evidence of record at the time of the RO's prior action on the claim included the Veteran's service treatment records, post service clinical records and VA examination reports.  

The records received since the October 2007 rating decision includes ongoing VA clinical records, the Veteran's hearing testimony and a November 2017 private physician's opinion.  The November 2017 opinion includes a finding that the Veteran's current heart disorder is causally connected to the in-service rheumatic fever.  Thus, this record relates to the basis of the prior denial of this claim. 

The records added to the claims file since October 2007 are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's current heart disorder and his active service.  Moreover, these records are material in that it was the lack of evidence of a current disorder with a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a heart disorder is warranted.

Psychiatric Disorder

In June 2006, the Veteran claimed service connection for depression and in October 2007, the RO issued a rating decision and denied service connection for depression and for passive-aggressive disorder and mood swings.  The basis of the RO's denial was the lack of a causal connection between the Veteran's current depression and his active service, as well as notation of passive-aggressive disorder as a personality disorder, which is not a disability for VA purposes.  The evidence of record at the time of the RO's prior action on the claim included service treatment records, post service clinical records and the Veteran's statements.  

The records received since the October 2007 rating decision includes ongoing VA clinical records, an August 2010 VA examination report, as well as the Veteran's hearing testimony and other Veteran statements.  Although the VA examiner concluded that there was no diagnosis of major depressive disorder or any other psychiatric disorder, VA outpatient records as recent as January 2016 show treatment related to adjustment disorder with anxiety, and a history of recurrent major depressive disorder.  The Veteran's statement consistently suggested this as an ongoing disorder with symptoms existing since active duty.  Thus, the VA outpatient records coupled with the Veteran's statements relate to the basis of the prior denial of this claim. 

The records added to the claims file since October 2007 are not cumulative or redundant of the evidence previously of record.  Rather, they suggest a potential relationship between the Veteran's current psychiatric disorder and his active service-at least enough to warrant a VA examination and opinion.  Moreover, these records are material in that it was the lack of evidence of a current disorder with a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a psychiatric disorder is warranted.  The matter of whether service connection is warranted for a psychiatric disorder is discussed in the Remand, below.

Service Connection - Heart Disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran entered active service without any notation of a heart disorder.  See January 1958 enlistment examination report.  During service, he was treated for rheumatoid fever.  An August 1958 medical board report at the end of his treatment noted the presence of rheumatoid fever manifested by carditis and arthritis.  This report noted that it was treated and cured in August 1958 with no evidence of cardiac residuals and no need for additional hospitalization or treatment.  The Veteran was released to return to duty.  Later chest x-ray in January 1959 and July 1959 was normal.  No abnormalities were noted on the December 1960 separation examination report.

The Veteran now claims to have a heart disorder related to the in-service rheumatoid fever.  Post-service records indicate treatment for various heart disorders, including 2016 records of coronary artery disease, acute coronary syndrome, coronary arteriosclerosis, and chest pain.  The question is whether the Veteran's current heart disorder is causally connected to his in-service rheumatoid fever.

A full review of the claims file shows a July 2004 VA examiner determined that there was no heart disorder present.  September 2005 stress test results were positive for ischemia.  In July 2015, he was hospitalized for a procedure related to symptomatic multivessel coronary artery disease.  A January 2016 Transthoracic Echocardiogram Report shows the presence of mild mitral stenosis, severely dilated left atrium, mild diastolic dysfunction with normal left ventricular filling pressures, mildly decreased global left ventricular systolic function, and left ventricular ejection fraction of 40 to 45 percent by visual estimation.

In November 2017, a private Registered Nurse (RN) submitted a report in support of the Veteran's claim.  This medical professional reviewed the Veteran's claims file and accurately summarized his medical history.  Citing supporting medical literature, the RN noted that chronic inflammatory change due to rheumatic fever is the most common cause of mitral stenosis, a heart disorder noted within the Veteran's clinical records.  The RN opined that the current heart disorder is likely a result of the damage done by the rheumatic fever in service, noting that this damage would not have been apparent in 1958.  The RN concluded that there is a well-known connection between acute rheumatic fever and later heart disease.  Based upon this analysis, the conclusion was made that the Veteran's current heart disorder is more likely than not the result of his earlier rheumatic fever.  There is no additional evidence contrary to this opinion.   

Thus, the evidence supports the claim that the Veteran's current heart disorder is a result of the well documented in-service rheumatic fever.  38 C.F.R. § 3.303(d).  Accordingly, the Veteran is entitled to service connection for a heart disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal as to whether new and material evidence was received to reopen the claim of entitlement to service connection for rheumatic fever is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a heart disorder is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for a heart disorder is granted.


REMAND

The Board finds that remand of the claims for service connection for an acquired psychiatric disorder, a foot disorder, and a joint disorder, claimed as osteoporosis, is warranted.

An examination is necessary in order to determine the nature of the Veteran's psychiatric disorder and to determine whether it initially manifested during his active service, or was otherwise caused by his active service.  The only examination of record suggests there is no diagnosis of a current psychiatric disorder, however, VA treatment records show ongoing treatment.  Because there is not yet an adequate examination and opinion for this claim, remand is required.

The Veteran claims service connection is warranted for a foot disorder, as well as for a joint disorder, which he claimed as osteoporosis.  He claims these conditions are related to the rheumatoid arthritis he experienced during active service.  The Board observes the 1958 treatment for rheumatoid arthritis included an arthritis element.  Further, at the time of his December 1960 separation examination, the Veteran reported on his Report of Medical History experiencing swollen or painful joints, foot trouble and arthritis.  Also, the clinical records during service show he was treated for right foot pain and tenderness in April 1958 and in September 1958 he was placed on a 90-day profile due to rigid pes cavus.

In February 2016, the Veteran was afforded a VA infectious diseases examination, which noted the history of rheumatic fever, but noted the absence of any residuals.  There was no discussion of the joint or foot claims in this report.  An examination is needed in order to determine the nature of the foot and joint disorders present and to assess their potential causes.

For these reasons, remand of the claims remaining on appeal is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the appropriate examination to determine the nature and potential causes of his claimed acquired psychiatric disorder.  Once the appropriate diagnosis is noted, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is causally connected to the Veteran's active service, to include connected to any symptoms of stress, passive-aggressive tendencies, or any other mental health symptoms noted in service.  The examiner should make note of and discuss the history of symptoms as reported by the Veteran.

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

2.  Afford the Veteran the appropriate examination to determine the nature and potential causes of his claimed foot and joint disorders, to include the claimed osteoporosis.  Once the appropriate diagnosis is noted, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot and/or joint disorder is causally connected to the Veteran's active service, to include his in-service rheumatic fever.  The examiner should note and discuss all in-service symptoms, to include the arthritis and foot treatment noted in the service treatment records, and summarized in the narrative portion of this remand, above.  The examiner should make note of and discuss the history of symptoms as reported by the Veteran.

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


